DETAILED ACTION
Claims 1 and 17-31 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimer filed June 11, 2021 has overcome the double patenting rejection of record. 
The Examiner previously rejected the subject matter of independent claim 1 under Akatsuka in view of Takami. However Applicant’s amendments and arguments filed on April 30, 20201 have overcome the rejection of record. In particular, Applicant’s arguments that the cited prior art fails to teach or render obvious Applicant’s claimed composition comprising the compound of formula 1, (B) between 0.002 wt% to 7 wt% of colloidal silica particles, having a mean particle size ranging from 35 to 135 nm, wherein the pH of the CMP composition ranges from 9.5 to 14, and wherein the total amount of cations selected from the group consisting of magnesium and calcium is less than 1 ppm based on the total weight of the respective CMP composition. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713